Citation Nr: 0502042	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  98-04 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel








INTRODUCTION


The veteran had honorable active service from December 1969 
to January 1971.

This appeal arises from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied entitlement to service connection for left ear hearing 
loss and tinnitus. The veteran appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In September 2000, the Board remanded the case to the RO to 
offer the veteran another opportunity for a hearing. The 
veteran subsequently withdrew his request for a hearing. In 
December 2000, the Board remanded the case to the RO for 
additional development, including a VA examination. 

In an October 2003 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating 
offered under the rating schedule.  The veteran indicated 
that he was satisfied with the rating assigned.  Thus, that 
issue is no longer before the Board.

In February 2004, the case was again remanded to the RO for 
additional development of the evidence.  Specifically to 
obtain private clinical records identified by the veteran.  
The case has since been returned to the Board and is now 
ready for appellate review.


FINDING OF FACT

Left ear hearing loss was first clinically demonstrated many 
years after service separation is not of service origin or 
related to any in-service occurrence or event.


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated by 
service, nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the July 1997 rating decision noted above, a February 1998 
statement of the case and supplemental statements of the case 
dated in January 2000, July 2003, and August 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, by way of 
letters dated in July 2001, December 2001, and February 2004, 
the RO specifically informed the veteran of the information 
and evidence needed from him to substantiate his claim, 
evidence already submitted and/or obtained in his behalf, as 
well as the evidence VA would attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  The Board notes that 
the June 2003 VCAA letter was mailed to the veteran 
subsequent to the appealed rating decision in violation of 
the VCAA.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, The Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  The veteran has not provided the 
information necessary for VA to obtain additional evidence 
and no additional evidence appears forthcoming.  Therefore, 
under the circumstances, the Board finds that any error in 
the chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.
 
Review of the veteran's service medical records shows that he 
denied a history of defective hearing on his pre-induction 
examination in October 1969. His ears were normal on clinical 
evaluation. On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
5
0
0
0

On his separation examination in November 1970, the veteran 
denied a history of hearing loss. His ears were normal on 
clinical evaluation. On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The veteran's military personnel records indicate that his 
primary military occupational specialty was combat engineer. 
The personnel records show, among other things, that the 
veteran was assigned to "D" Company of the 1st Engineer 
Battalion while serving in Europe.  

In April 1997, the veteran submitted his claims of service 
connection for left ear defective hearing and tinnitus. In a 
written statement, dated in April 1997, he indicated that, he 
was assigned to the 1st Infantry Division, located in 
Augsburg, West Germany. He asserted that he had been a tank 
gunner, operating a 50-caliber gun, and participating with 10 
to 15 other tanks in "live" firing operations. His position 
as a tank gunner required him to remain outside the tank 
during the exercise, which lasted some 4 hours. The veteran 
stated that the 50-caliber gun on his tank expended some 150 
to 200 rounds of ammunition. The tank's main gun fired 
approximately 10 to 15 rounds. He indicated that, shortly 
after the conclusion of the exercise, a ringing developed in 
his left ear. The veteran contended that he had been involved 
in three, previous firing exercises, and he asserted, in 
effect, that he has left ear defective hearing and tinnitus 
resulting from this noise exposure trauma in service.

On VA examination of the veteran's ears in May 1997, he 
reported a history of decreased hearing acuity, tinnitus, and 
noise exposure. On clinical evaluation, his auricles were 
within normal limits, his external ear canals were clear, and 
his tympanic membranes were clear, mobile, and intact. The 
examiner indicated that there was no active ear disease 
present, and there were no infections of the veteran's middle 
or inner ear. The examining physician's diagnosis was 
subjective hearing loss and tinnitus.

On VA audiological evaluation in May 1997, the veteran gave a 
history of a sudden hearing loss in his left ear with 
tinnitus, beginning in 1970. Pure tone thresholds, in 
decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
5
20
LEFT
35
55
55
45
45

The examiner indicated that the average pure tone thresholds 
in decibels were 12 decibels in the right ear and 50 decibels 
in the left ear. The veteran's speech recognition scores were 
100 percent in the right ear and 92 percent in the left ear.  
A tympanogram administered to the veteran's left ear was 
described as revealing a normal "Type A" pattern. Ipsilateral 
acoustic reflex testing of the left ear was within normal 
limits. The alternate binaural loudness balance test was 
positive for loudness recruitment in the left ear at 2,000 
Hertz.  The examiner opined that the veteran's hearing acuity 
is within normal limits in the right ear, and that he has a 
mild to moderate sensorineural hearing loss in his left ear, 
with subjective tinnitus.

In an October 1998 written report, a Decision Review Officer 
(DRO) at the RO described a conference with the veteran and 
his representative. The veteran indicated that, during 
service, he trained as a tank machine gunner, and he was 
exposed to noise in service. The veteran further stated that 
a VA medical examiner had related his hearing loss and 
tinnitus to service. The DRO noted that the veteran had 
indicated that he would obtain statements from health care 
providers relating his hearing loss and tinnitus to service.

Records of VA medical treatment of the veteran were 
subsequently associated with the claims folder.  In a medical 
examination report, dated in September 1996, the examiner 
noted that the veteran's ears were negative for 
abnormalities, to include congestion, tinnitus and hearing 
loss. The veteran's hearing was intact on gross examination. 
VA outpatient treatment records, dating from 1996 to 1999, 
include a note from a speech pathologist that the veteran had 
requested an audiogram in support of a claim for VA 
disability benefits.  The speech pathologist reported that 
audio testing in April 1997 revealed moderate to severe 
sensorineural hearing loss in the left ear. The veteran gave 
a history of exposure to artillery noise during service.

The veteran presented to a VA audiological clinic in November 
2000 and reported that while in service he was a combat 
engineer with duties that included serving as a gunner in a 
tank division.  He related that he was also part of a 
demolition crew and trained briefly as a helicopter door 
gunner.  He reported no history of excessive noise exposure 
outside the service.  The veteran recalled the onset of 
tinnitus and decreased hearing in the left ear after use of a 
M16.  His VA audiologist noted that in light of the history 
reported by the veteran, it is as likely as not that the 
veteran's left ear tinnitus and hearing loss may be due to 
his military experience.  The issue of a hearing aid for the 
left ear was recommended.

A examination by a VA physician was conducted in September 
2003 to determine the etiology of his left ear defective 
hearing.  On this examination the veteran reported that the 
onset of his hearing loss began in 1970 and has gotten 
slightly worse over the years.  He said that while serving in 
the military he was exposed to excessive noise when he was a 
gunner in a tank.  The veteran also reported exposure to 
excessive noise during a 10-year period in which he hunted 
without ear protection.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
15
LEFT
40
55
50
50
45

Speech recognition ability in the left ear was 68 percent 
correct. The examiner commented that the veteran's 
audiological evaluation indicated normal hearing in the right 
ear at all frequencies tested.  He also stated that the left 
ear indicated a predominantly mild to moderate sensorineural 
hearing loss at all frequencies.  The examiner reviewed the 
veteran's claims file and noted that the veteran's hearing 
was normal on testing at service entrance and separation.  He 
concluded that it is therefore unlikely, in light of his 
normal hearing examination at service separation that the 
veteran's left ear hearing loss was caused by military 
service.  He did conclude that the veteran's current tinnitus 
was related to noise exposure in service based on the 
veteran's report of onset in 1970.

Analysis

For a grant of service connection it must be shown by the 
evidence of record that a disorder or disease was incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  

Furthermore, where a veteran served ninety (90) days or more 
during a period of war and sensorineural hearing loss becomes 
manifested to a degree of 10 percent within one year from 
date of termination of such service, such disease will be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic". When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (2004).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (2004).

In analyzing the veteran's claim for service connection for a 
left earhearing loss in light of the evidence summarized 
above, the Board observes that there is no clinical evidence 
demonstrating a hearing loss disability in service or of a 
sensorineural hearing loss within one year of service.  Here, 
the clinical record shows that the veteran initially 
presented with a left ear hearing loss disability within VA 
standards when the VA provided the veteran an audiological 
evaluation in May 1997, approximately 26 years after the 
veteran's discharge from service.

The first indication of this disorder was many years after 
service and is too remote in time from service to support a 
claim that it is service connected.  Here, the Board finds it 
significant that there is an extended period of time between 
service discharge and any showing of complaints and/or 
clinical documentation referable to the veteran's assertion 
that he suffers hearing loss stemming from service.  The 
absence of such objective or subjective evidence to support 
recent contention that the veteran has a hearing loss 
disability related to events in service is highly probative 
evidence against the claims for these disorders.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991).

Additionally, a VA physician in September 2003 indicated the 
left ear hearing loss was unrelated to the in service noise 
exposure.  There is no medical evidence of record which 
contradicts this opinion.

While the veteran contends that he has a hearing loss 
disability attributable to acoustic trauma in service and 
related to his duties there, he is a lay person and his 
opinion is not competent to provide the nexus between his 
current disability and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left ear hearing loss.  Accordingly 
service connection for left ear hearing loss is not 
warranted. 

The benefit of the doubt doctrine, therefore, is inapplicable 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
  

ORDER

Service connection for a left ear hearing loss is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


